Eshibit 23.1 SADLER, GIBB & ASSOCIATES, L.L.C. Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors OPU, Inc. As independent registered public accountants, we hereby consent to the use of our report dated May 12, 2011, with respect to the financial statements of OPU, Inc. in its registration statement on Form S-1/A relating to the registration of 4,316,000 shares of common stock.We also consent to the reference of our firm under the caption “interests of name experts and counsel” in the registration statement. /s/ SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT November 30, 2011
